Citation Nr: 0500565	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  03-16 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for tuberculosis of 
the right kidney, post nephrectomy, currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection for degenerative 
arthritis with bulging disc 
L2-3, secondary to the veteran' s service-connected kidney 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1956 to 
November 1957.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2002 rating 
decision of the Nashville, Tennessee, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an increased 
rating for tuberculosis of the right kidney, post 
nephrectomy, currently evaluated as 30 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
the veteran's service-connected tuberculosis of the right 
kidney, post nephrectomy, is more severe than the current 
evaluation reflects.  The veteran claims that he has 
decreased kidney function and hypertension as a result of the 
kidney disability.  It is also maintained that his kidney 
condition has worsened and that he warrants an increased 
evolution as a result.  

As for the veteran's service connection claim, he asserts 
that he has had a back problem ever since the onset of his 
kidney problem.  He maintains that his back problem began 
when they began doing biopsies on his back in service and has 
continued since that time.  He stated that the spinal blocks 
and other treatment caused the back problems.  

A review of the file reveals that the veteran most recently 
underwent VA examination for his service-connected kidney 
disability in August 2003.  At that time, it was noted that 
the veteran's claims file was not available, nor was there 
any recent laboratory findings available.  Additionally, the 
veteran testified at his July 2004 Travel Board hearing that 
he had two heart attacks and hypertension, which was not 
information available to the examiner at the time of the 
veteran's August 2003 examination.  Disability evaluations 
are determined by the application of a schedule of ratings 
based on average impairment in earning capacity.  38 U.S.C.A. 
§ 1155 (West 2002).  Requests for increased disability 
ratings require consideration of the medical evidence of 
record compared to the criteria in the VA Schedule for Rating 
Disabilities.  38 C.F.R., Part 4 (2003).  In evaluating the 
severity of a particular disability, it is essential to 
consider its history. 38 C.F.R. § 4.1 (2003); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  VA's duty to assist 
includes obtaining a thorough and contemporaneous examination 
in order to determine the nature and extent of the veteran's 
kidney disability.  Therefore, since the veteran and his 
representative claim that the disability has increased in 
severity, and consideration of all of the veteran's 
symptomatology was not available at the time of examination, 
prior to final adjudication of the claim, the veteran should 
undergo additional VA examination to ensure that evaluation 
of the disability is a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As for the veteran's claimed back condition, the veteran's 
private physician, India L. Van Bebbe, MD, indicated in a 
July 2003 medical statement in connection with this claim, 
that the veteran's back pains were due to his kidney 
condition.  VCAA duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Disability resulting from the aggravation of a non-service 
connected condition by a service-connected condition is 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439 (1995).  Since this statement from Dr. Van 
Bebbe indicates that the veteran's back complaints are due to 
his kidney problems, and his kidney condition is service-
connected, he should be examined to determine if there is a 
nexus between his degenerative arthritis of the back and his 
service-connected kidney disability.  

Under the circumstances, this case is remanded to the RO via 
the Appeals Management Center in Washington, DC. for the 
following:  

1.  The veteran should be asked to 
provide the names and addresses of any 
private physicians that have treated him 
for his service-connected kidney 
disability and/or his claimed 
degenerative arthritis of the lumbar 
spine.  After obtaining an appropriate 
release of information from the veteran, 
the RO should attempt to obtain copies of 
all treatment records relating to the 
veteran's kidney disability and/or lumbar 
spine condition, if any, not presently 
associated with the claims folder 

2.  Schedule the veteran for appropriate 
VA genitourinary examination to assess 
the severity of his service-connected 
kidney disability.  The claims folder and 
a copy of this remand are to be made 
available to the examiner, and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.  The veteran's BUN 
and creatinine findings should be 
reported.  

The examiner should determine whether 
there is nephritis, infection, or 
pathology of the other kidney.  If so, 
the examiner should indicate whether 
there is constant albuminuria with some 
edema, or definite decrease in kidney 
function, or hypertension with diastolic 
pressure of 120 or more.  

3.  Schedule the veteran for an 
appropriate VA orthopedic examination 
to ascertain the nature and extent of 
any lumbar spine condition.  For any 
such disability diagnosed, the examiner 
should be asked to offer an opinion as 
to whether it is likely, unlikely or at 
least as likely as not that any 
diagnosed lumbar spine condition was in 
any way related to the veteran's 
service-connected kidney disability.  
Additionally, the examiner should opine 
whether it is likely, unlikely or at 
least as likely as not that any 
diagnosed lumbar spine condition is 
aggravated by the veteran's service-
connected kidney disability.  The 
claims file should be provided to the 
examiner for review.  A rationale 
should be given for any opinion 
rendered.  

4.  The aforementioned claims should 
then be re-adjudicated.  If any 
decision remains adverse to the 
veteran, he should be provided a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                  
_________________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




